--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
Amended and Restated Cooperation Agreement
 


 
Party A: Heilongjiang Senyu Animal Husbandry Co., Ltd.
 
Legal representative: Shang Zhenyu
 
Address: 6th floor south, Zonghe Building, Workers' Cultural Palace, Qianjin
District, Jiamusi City, Heilongjiang Province.
 
Telephone:
 
Party B: Heilongjiang Wangda Fodder Inc.
 
Legal representative: Dou Beijun
 
Address: No. 613 Friendship Road, Jiamusi City, Heilongjiang Province.
 
Telephone:
 
Whereby, through friendly negotiation, under principles of equality, mutual
benefit and loyalty,  Party A and Party B here to agree on fully cooperation on
extent and modes of cooperation, in order to support the promotion of Party A’s
“Company Base+Farmers” production mode, for both parties to keep, follows:
 
Section 1  General Provisions
 
1.
The purpose of this agreement is to promote Party A’s “Company Base +Farmers”
production mode in Heilongjiang, to lower Party A’s operational cost and to
increase both parties’ income, thus to reach a goal of double-win.

 
2.
Under the “Company Base +Farmers” production mode, Party A and B shall build
close cooperative relationship. Party B shall sell farmers who buy Topigs or
Canadian piglets from Party A on credit. Party B shall sign fodder
sell-on-credit contract with farmers, with a term that farmers shall gain 40%
benefit after deducting cost of feed, when a commercial pig is sold.

 
3.
Determination of fodder price and amount of credit:

 
Party A and Party B confirmed together that the average cost of the fodder
produced by Party B (full nutrition fodder) is CNY2220 per ton. On base of the
cost, Party B can add a fixed profit of CNY200. That is, Party shall sell
farmers fodder at the price of CNY2420 per ton on credit. However, the parties
shall determine the price when the raw materials price fluctuates over 6%, as an
amendment.
 
The parties agreed that the amount of credit for each commercial pig is 288 Kg.
 
The parties agreed to use above price and amount for settlement with farmers.
 
4.
Scope of this Agreement:

 

 
 

--------------------------------------------------------------------------------

 

 
To ensure the quality and quantity of commercial pigs that Paty B shall buy
back, and the financial planning, Party B shall only loan fodder and pay
interest to farmers included in the “Company Base +Farmers”.

 
5.
In order to better implement the obligations of both parties under this
agreement, Party A shall send two staffs to Party B as contact person. Party A
can exchange any stuffs at any time whenever needed, all at Party A’s cost.

 
6.
Both parties shall keep close observation of raw material price. In period of
low material price, Party B shall communicate with Party A in time. After
consultation, Party B shall stock raw materials at appropriate timing, in order
to lower the cost of fodder.  And in order to ensure that the fodders are
promptly and fully delivered within the system, Party A shall provide funds and
Party B shall enter into contracts for security with other manufacturer and
supplier of the raw material, and the safety of fodder supply within the feeding
system must be guaranteed.  And the cost of feeding and production of the
Parties can also be reduced.

 
7.
During the period of cooperation, per Party A’s request, Party B shall assign a
staff to communicate with the other cooperators of Party A within “Company Base
+Farmers” production system,  to ensure the smoothness of cooperation, and
normal operation of the production system.

 
8.
The contact person sent by Party A shall supervise the volume of the raw
material purchased by Party B.

 
Party B shall fully support the contact person sent by Party A, and shall not
install any obstacles.
 
9.
Both parties agree Short Distance Shipping consumption for each pig is 1.5 Kg in
winter and 2.5 Kg in summer.  Winter time starts from October 30th to April
30th, Summer time starts May 1st to October 29th of the following year. The
exceeded amount is on party B’s cost.

 
10.
Use published market price by local county governments, under category of live
pigs, as purchase price.

 
11.
Payment by Party A

 
 
1.
In case during the purchase season of grain it is required to hoard raw
materials in large quantities, both parties shall negotiate according to the
financial situation of Party A to determine the quantity of raw material that
will be hoarded; however, such quantity shall not be less than 10,000 ton.

 
 
2.
The fodder fund for commercial pig will be disbursed every ten days, the amount
of each disbursement shall be: according to the disbursement application of
Party B (the required amount shall come into effect only after it is confirmed
by signature of the staffs sent by Party A to stay at Party B's place).

 
 
3.
During the period of repurchasing commercial pigs, Party B shall pay the 40%
share of interest to the farmers by its own. After the commercial pigs are
delivered to Party A’s location of purchase, the staffs of Party A will issue a
live pig settlement certificate, the Parties shall sign on such certificate if
they agree the settlement.  After the certificates are verified by the financial
staffs of the Parties, the certificates will be paid together every ten days.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 2  Rights and Responsibilities
 
12.
Party A’s rights:

 
 
1.
Party A has the right to supervise Party B on progress, quantity and quality of
distribution of fodder to farmers.

 
 
2.
Party A shall pay Party B three times a month. In special situations, Party A
can decide an instant payment.

 
 
3.
Party A has the right to request Party B to repurchase commercial pigs in time,
receive all commercial pigs that Party B repurchased, and refuse any unqualified
commercial pigs repurchased by Party B.

 
 
4.
Party A has the right to calculate cost of fodder with Party B together when the
fodder price is changed.

 
13.
Party A’s responsibilities:

 
 
1.
Party A has the responsibility to pay fodder according to this Agreement.

 
 
2.
Party A shall pay Party B the share of interest that the farmers shall get, and
cost of fodder of female pigs after Party B repurchased the commercial pigs.

 
 
3.
Party A shall receive qualified commercial pigs delivered by Part B  timely.

 
14.
Party B’s rights

 
 
1.
Party B has the right to request Party A to pay for the fodder,  and the
farmers’ share of interest.

 
 
2.
Party B has the right to suggest Party A to stock raw materials.

 
 
3.
Party B has the right to repurchase commercial pigs under its own title.

 
15.
Party B’s responsibilities

 
 
1.
Party B shall send a fodder fund application to Party A with 10 days prior it
sells the commercial pig fodders on credit, so as to let Party A prepare for the
payment in advance.  The funds will be paid after the applications are checked
and signed by the staff sent by Party A to Party B's place.

 
While Party B repurchases the commercial pigs, it shall pay 40% of the profit to
the farmers, and request for reimbursement after the payment.
 
 
2.
Party B is responsible to ship commercial pigs to Party A’s receiving location.

 
 
3.
Party B shall discriminate commercial pigs, make sure they are qualified
according to the standard. Freight for shipping back pigs unqualified and
rejected by Party A is on Party B’s cost.

 
 
 

--------------------------------------------------------------------------------

 

 
4.
Party B shall inform Party A’s fleet of the location to pick up commercial pigs
two (2) business days ahead.

 
 
5.
Party B is responsible to ensure fodder quality, quantity and timing of
distribution.

 
 
6.
Party B shall be ardent and diligent at collecting the commercial pigs, be
strict on holding the standard, and record the quality and weight correctly.

 
 
7.
Party B shall use it’s own sales network to provide timely follow up services to
the farmers who purchased the fodders. Party B shall ensure to forward
information of the fodder usage amount and commercial pigs repurchase, keep
unremitting information forwarding.

 
 
8.
In order to ensure that Party B has sincerity to perform its obligations under
this Agreement, Party B agrees to pay CNY7, 000,000 to Party A as performance
bond when this Agreement is entered into.  Such bond will be returned to Party B
by Party A while this Agreement is terminated.  If Party B breaches this
Agreement during the period of this Agreement, Party A has the right to deduct
its losses from the bond.

 
Section 3 Risk Handling
 
16.
No party shall take any responsibility in case of force-majeure, such as
earthquake, flood and war that interrupt the agreement and cause loss.

 
17.
Party B and the relevant farmers who enter into Fodder Sale-on-Credit Agreement
with Party B shall be responsible for decease of any pigs during feeding.
Farmers are responsible for pay the fodder in the amount of sell-on-credit.
Party B shall announce his right in a timely manner. In case those farmers won’t
pay off the cost, Party B becomes the direct responsible party for compensating
Party A.

 
18.
During feeding, if a commercial pig does not meet standard of repurchasing,
under sufficient supply of fodder provided by Party B, Party B shall allow the
farmers to continue feeding, until it meets repurchase standard, the fodder cost
for the continuing feeding period shall be taken by both Party B and the farmer,
each 50%. However, such fodder sold to farmers under such circumstances is
directly purchased from Party B and such activities are not related to Party A.

 
19.
In case Party B is not able to repurchase the commercial pigs according to the
quantity it shall repurchase, paragraph 5 of article 7 in the three parties'
agreement shall be performed.

 
Section 4 Liability for Breach
 
20.
Both parties shall keep all terms during performing this Agreement. If any party
breaches the contract, especially under material breach, the breaching party
shall compensate the other party 20% of the total contracted amount of the last
one year.

 
If breach by party B affects the promotion of “Company Base +Farmers” mode of
production, Party B shall transfer its contract with farmers including “Fodder
Sale-on-Credit Agreement” and all the amendments, creditor’s rights to Party A
unconditionally.  The transfer takes effect automatically after Party A’s
written notice to Party B twice. No additional creditor’s right transfer contact
is necessary. To facilitate Party A to fulfill its rights, Party B shall
handover related materials to Party A in ten (10) business days after this term
takes effect, and shall notice or facilitate noticing the debtors.
 
 
 

--------------------------------------------------------------------------------

 
 
If Party B breaches the Agreement, the first and second paragraph of this
article can be implemented together without confliction.
 
If Party A breaches the Agreement, and it cannot pay Party B the fodder
sale-on-credit amount in time, and exceed 15 days after due date, Party B has
the right to recongnize Party A as material breach of this Agreement and has
right to terminate the Agreement and request Party A to compensate all lost.
 
21.
Party B shall be responsible for the loss of dead pig, in case investigation
indicates the quality of the fodder is the cause of death. The amount of
compensation shall limit to the advance of fodder by Party A, the cost of fodder
of the breeding pig and related direct and indirect loss.

 
Section 5   Miscellaneous
 
22.
The parties can not disclose any third party the contents of this agreement and
any information under this agreement. If any damage caused to the other side,
the total amount of compensation undertaken by the disclosing party shall be 20%
of loan amount occurred within one year from the date of signing the agreement.

 
23.
In the case of this agreement or any article of this agreement is invalid,
Section 6 and Section 7 of this Agreement shall remain effective.

 
24.
The Agreement with other related parties within this mode shall be conducted
within the framework of the agreement. The items of other agreement shall not be
inconsistent with the items of this agreement; otherwise, it will be regarded as
violating this agreement.

 
25.
The parties shall make exchange of information regarding sales of piglets, feed
distribution, repurchase of commercial pig unconditionally with other related
parties within this mode, and receive their supervision unconditionally.

 
26.
Definitions

 
 
1. Commercial Pig which is produced at party A’s Company Base +Farmers
production mode. They will be sold directly to slaughter enterprises for food.
The Repurchase standard is from 90 kg to 110 kg per head.

 
 
2. Fodder refers to the full price feedstuff which is necessary for raising
commercial pig, including opening Feedstuff, piglets Feedstuff, growing
Feedstuff. The nutrients and energy index of said Feedstuff shall meet the
standard set by party A.

 
 
3. Short Distance Shipping refers to that party A uses the existing Feedstuff
distribution network of party B, and that party B repurchases the commercial pig
within producing mode of party A which will transported by party A. Transport
distance is usually less than 100 km.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4. Transport Loss refers to losing weight of commercial pigs appeared on the way
of repurchasing by party B.

 
 
5. Pigs Receiving Place refers to that after receiving the notification of Party
B, Party A, take nearby as the principle, inverses the commercial pig at the
location selected by Party B. The said location is not fixed.

 
 
6. Feeding Costs refers to the costs for feed of commercial pig and piglets. The
feed of each piglet is 1.113 ton every year on average, and apportioned
equally to each commercial pig is about CNY 135 (changing with changes in raw
material prices).

 
Section 6   Contract Modification, Termination and Relief and Transfer
 
27.
Each party shall not modify this agreement arbitrarily. The outstanding issues
can be made as supplemental agreement to this agreement in writing after mutual
agreement. Shall there is any inconsistent between the supplemental agreement
and this agreement, the supplemental agreement shall prevail. However, before
the supplemental agreement is entered, this agreement shall prevail.

 
28.
This agreement shall be terminated under the following circumstances:

 
1. The parties may terminate this agreement after mutual agreement.
 
2. This agreement terminates automatically due to expiration.
 
  3. The purposes of this agreement can not be achieved due to the Force Majeure
Event.
 
  4. The Company Base + Farmers production mode is not applicable for market
needs. It is impossible to operate under this mode.
 
29.
This agreement shall be relieved under the following circumstances:

 
 
1. If there is a unilateral fundamental violation from one party, so that the
purpose of this agreement can not be achieved; or there is any significant
accident, so that the opposite party has enough reason to believe that the
accident party is unable to continue to fulfill the agreement;

 
 
2. Other parties associated with the agreement cause either party of this
agreement to violate the agreement and the said party of this agreement fail to
continue to fulfill the contract;

 

 
3. Emergent accidents occurred, leading to the loss of basis for cooperation.

 
30.
The assignment of agreement

 
Both of the parties promise they will not assign all or part of their rights and
responsibilities under this agreement to any third party.  However, if Party B
breaches this Agreement, as long as it is provided in this Agreement, Party A
has the right to assign the rights and obligations under Fodder Sale-on-Credit
Agreement between Party B and the farmers to any third party.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7   Jurisdiction
 
31.
During the performance of this agreement, any controversy on the provisions of
this agreement or dispute arising hereof, shall be solved through friendly
consultation. If the consultation fails, any party may apply to the local court
where the contract is signed for judgment. This agreement is signed at Jiamusi
City, Heilongjiang Province.

 
Section 8   Effectiveness and Term
 
32.
This agreement is signed in quadruplicate, Party A shall have two original
copies and Party B shall have one original copy, another original copy will be
given to Harbin Golden Lotus Inc. for record. All the four original copies shall
have the same legal effect. The appendix attached to this agreement is an
integral part thereof, and has the same legal effect as this agreement. This
agreement shall take into effect upon signature and stamp of both parties.

 
33.
This agreement is no-fixed-term one.

 
34.
The cooperation agreement signed by both parties on December 30, 2008 is
automatically terminated. If there is any inconsistency between the supplemental
agreement thereof and this agreement, this agreement shall prevail. If there is
any provision thereof not appeared in this agreement, such provision shall
remains in effect.

 

 
 

--------------------------------------------------------------------------------

 



 
Party A: Heilongjiang Senyu Animal Husbandry Inc.
 
(Sealed with an official seal)
 


 
Party B: Heilongjiang Wangda Fodder Inc.
 
(Sealed with an official seal)
 


 


 
May 28, 2011   At Jiamusi City, Heilongjiang Province
 
 

--------------------------------------------------------------------------------